Opinion by
Rice, P. J.,
Precisely the same questions are raised in this case as in the case of Shurr v. Rich/ante, p. 448, in which we herewith file an opinion. The opinion in that case is intended to cover this case as well and for the reasons there given we make the same order.
*452And now, to wit, April 17, 1911, it is ordered that the appeal be dismissed unless the plaintiff, within thirty-days from this date, shall file in the office of the prothonotary of this court a stipulation releasing any claim he may have to recover the costs of this appeal, in which event the prothonotary is directed to enter the following order: “Judgment set aside and record remitted to the court below to be further proceeded with in accordance with the foregoing opinion,” and to remit the record accordingly.